  Case 17-26180         Doc 34     Filed 01/28/19 Entered 01/28/19 10:38:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26180
         TRACY MARLONDA HAMPTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2017.

         2) The plan was confirmed on 10/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/09/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26180         Doc 34      Filed 01/28/19 Entered 01/28/19 10:38:12                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $6,448.00
        Less amount refunded to debtor                          $208.00

NET RECEIPTS:                                                                                    $6,240.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,516.50
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $301.08
    Other                                                                  $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,127.58

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                               Class    Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured      2,177.00            NA              NA            0.00       0.00
AT&T SERVICES INC               Unsecured         130.00           NA              NA            0.00       0.00
ATLANTIC CREDIT & FINANCE       Unsecured      3,000.00            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP            Unsecured         340.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured        1,466.00       1,466.47        1,466.47           0.00       0.00
EQUIFAX                         Unsecured           0.00           NA              NA            0.00       0.00
EXPERIAN                        Unsecured           0.00           NA              NA            0.00       0.00
GE MONEY BANK                   Unsecured         550.00           NA              NA            0.00       0.00
JB ROBINSON                     Unsecured            NA         207.97          207.97           0.00       0.00
KAY JEWELERS                    Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured         772.00          0.00            0.00           0.00       0.00
NAVIENT                         Unsecured         586.00           NA              NA            0.00       0.00
NAVIENT                         Unsecured         586.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,084.00       1,084.10        1,084.10           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         291.00        290.73          290.73           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         304.00        304.00          304.00           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         111.00        111.17          111.17           0.00       0.00
SYNCHRONY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
TRANS UNION                     Unsecured           0.00           NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC    Unsecured      1,425.00       1,090.58        1,090.58           0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      8,988.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      8,707.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      4,904.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      4,060.00     54,469.19        54,469.19           0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      3,031.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,493.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,452.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,452.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,411.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      4,215.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      3,833.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-26180       Doc 34     Filed 01/28/19 Entered 01/28/19 10:38:12                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                              Class   Scheduled        Asserted      Allowed         Paid           Paid
US DEPT OF ED/NAVIENT         Unsecured      3,750.00              NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT         Unsecured         104.00             NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT         Unsecured         975.00             NA           NA             0.00         0.00
VERIZON                       Unsecured            NA           266.02       266.02            0.00         0.00
WOLLEMI ACQUISITIONS LLC      Secured        8,750.00         8,675.00     8,675.00       1,520.93       591.49
WOLLEMI ACQUISITIONS LLC      Unsecured      9,462.00         9,780.51     9,780.51            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $8,675.00          $1,520.93                 $591.49
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $8,675.00          $1,520.93                 $591.49

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                    $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $69,070.74                    $0.00                $0.00


Disbursements:

       Expenses of Administration                             $4,127.58
       Disbursements to Creditors                             $2,112.42

TOTAL DISBURSEMENTS :                                                                          $6,240.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26180         Doc 34      Filed 01/28/19 Entered 01/28/19 10:38:12                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/28/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
